Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jacquelyn Reed on February 25, 2021.

The following claims have been amended and should read as follows:
1. (Currently amended) A cell recovery method for recovering a specific cell from a cell group including a plurality of cells having cell information that changes over time on a cell-by-cell basis, comprising:
	(a) a step of detecting or measuring a desired indicator in each cell of the cell group along a time axis on a cell-by cell basis, wherein the indicator is selected from the group comprising a secreted protein from a cell, morphology of a cell, cell activation, protein expression or mRNA transcription; 
	(b) a step of comparing a detected value or a measured value obtained in the step (a) with a preset threshold, and determining the cell having the detected or measured value that is exceeding the threshold as a cell to be recovered from the cell group on a cell-by-cell basis; 

	(d) a step of recovering the cell that is determined as a cell to be to be recovered in the step (b) on a cell-by-cell basis, wherein the cell is recovered at a time point after elapse of a preset time since the time point when the threshold is exceeded that is specified in the step (c).


4. (Currently amended) The cell recovery method according to claim 1 
	(c) a step of correcting the time point when the threshold is exceeded based on information of the chronologically acquired indicator with respect to a recovered cell, and calculating an elapsed time from the corrected time point when the threshold is exceeded.

8. (Currently amended) The cell recovery method according to Claim 7, wherein not less than two different times each are set as the preset time to recover specific cells in at least two groups of different states 

10. (Currently amended) The cell recovery method according to claim 1, wherein the step (d) 

11. (Currently amended) The cell recovery method according to claim 1, wherein 

(d) 
	the method further comprises a step of fixing a recovered cell in the purified water or the inorganic saline solution.

14. (Currently amended) A system for recovering a specific cell on a cell-by-cell basis from a cell group including a plurality of cells having cell information that changes over time, 
	comprising a detection unit configured to detect or measure a desired indicator in each cell of the cell group along a time axis on a cell-by-cell basis, wherein the indicator is selected from the group comprising a secreted protein from a cell, morphology of a cell, cell
activation, protein expression or mRNA transcription,
	an analyzing unit configured to specify
		a) a cell having the detected or measured value that is exceeding the threshold by comparing a detected value or a measured value with a preset threshold, 
	b) a time point when the threshold is exceeded by comparing a detected value or a measured value having time axis information with a preset threshold, and 
	c) a time point after elapse of a preset time since a time point when the threshold is exceeded on a cell-by-cell basis, and
	a recovering unit configured to recover .

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed 12/03/2020 have been considered and are found to be persuasive. While Shirasaki et al. teaches a cell recovery method for cells secreted from a protein, the reference fails to teach the recovery of cells on a cell-by-cell basis at a time point after elapse of a preset time since the time point when a threshold is exceeded. As such, the prior art fails to teach a cell recovery method and system for recovering a specific cell from a cell group including a plurality of cells having cell information that changes over time on a cell-by-cell basis, comprising: (a) a step of detecting or measuring a desired indicator in each cell of the cell group along a time axis on a cell-by cell basis, wherein the indicator is selected from the group comprising a secreted protein from a cell, morphology of a cell, cell activation, protein expression or mRNA transcription; (b) a step of comparing a detected value or a measured value obtained in the step (a) with a preset threshold, and determining the cell having the detected or measured value that is exceeding the threshold as a cell to be recovered from the cell group on a cell-by-cell basis; (c) a step of comparing a detected value or a measured value having time axis information obtained in the step (a) with a preset threshold and specifying a time point when the threshold is exceeded on a cell-by-cell basis; and (d) a step of recovering the cell that is determined as a cell to be to be recovered in the step (b) on a cell-by-cell basis, wherein the cell is recovered at a time point after elapse of a preset time since the time point when the threshold is exceeded that is specified in the step (c).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/REBECCA M GIERE/Primary Examiner, Art Unit 1641